Citation Nr: 1243367	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss; including first considering whether it was appropriate to reduce the rating from 40 to 30 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from September 1950 to July 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In an August 2008 rating decision, it was proposed to reduce the rating for the Veteran's bilateral hearing loss disability from 40 to 30 percent.  The February 2009 rating decision implemented this reduction, prospectively effective June 1, 2009.  Those decisions were in response to a period re-evaluation, per a July 2008 VA audiological examination.  In a September 2008 statement, the Veteran indicated that his condition had worsened, such that he deserved an increased rating for his hearing loss, not a decreased rating.  Consequently, his appeal involves first determining whether it was appropriate to reduce his rating and then addressing whether a higher rating is warranted.  In May 2012, the Board remanded the claim for additional development, and it has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO proposed a reduction for the bilateral hearing loss disability evaluation based on evidence showing that the disability had improved, and the Veteran was notified that same month of the proposed reduction.  

2.  A February 2009 rating decision reduced the 40 percent schedular evaluation assigned for bilateral hearing loss disability to 30 percent, effective June 1, 1009 in compliance with the procedural requirements of 38 C.F.R. § 3.105(e).  

3.  The 40 percent rating had been assigned for more than five years; however, the clinical evidence of record at the time of the February 2009 rating action demonstrated sustained material improvement in the Veteran's bilateral hearing loss disability under the ordinary conditions of life, and failed to show that the criteria supporting the 40 percent rating were met as of January 1, 2009.  The reduction, based on audiological examination was also corroborated by previous VA examinations in 2003, 2004, and a more recent VA audiological examination in 2012.  

4.  During the appeal period, bilateral hearing loss disability has been manifested, at worst, Level VII hearing loss in the right ear and Level V in the left ear.  Most recently, in 2012, he had Level VII hearing loss in the right ear and Level V in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for the restoration of the 40 percent schedular disability evaluation for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2012).  

2.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id.  at 486.  The Veteran was previously provided such notice in April 2006.  This was prior to when this appeal ensued after he had filed for an increased rating for his hearing loss.  

The Board notes that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e),(i) (2012).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.  

However, even if the Board is in error and VCAA fully applies under the circumstances of this case, the Board further concludes that any error in VA's compliance with the duties to notify and to assist are not prejudicial.  

A letter dated in May 2012, in response to the claim as listed on the title page, discussed the evidence necessary to support an increased rating.  The Veteran was invited to submit or identify evidence showing that his service-connected disability had worsened.  It was specifically noted that while he had submitted a private audiologist's report, it was important to determine what standards were used by the audiologist.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  Moreover, additional audiometric examination was conducted pursuant to the Board's remand in 2012.  

Because the issue discussed herein involves a rating reduction, there are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions in ratings.  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The claimant is also to be informed that he/she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2012).  

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) [defining evidence which may be used in such determinations]; see also Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) [standards for review of evidence].  

The instant case involves the Veteran's disagreement with a rating decision which reduced the evaluation of his service-connected bilateral hearing loss disability from 40 percent to 30 percent, effective June 1, 2009.  The Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction and his opportunity to appear for a predetermination hearing in an August 5, 2008, rating decision and an August 12, 2008 letter.  It is noted that the Veteran responded with a statement but did not submit additional evidence in support of his claim.  

As such, the proposed reduction was effectuated in an April 2009 rating decision, the Board accordingly finds that the RO's reduction of the evaluation of the Veteran's bilateral hearing loss disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105 (2012).  Further, the Veteran has been given ample opportunity to present evidence and argument in support of his appeal.  With respect to the relevant audiological examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate for adjudication.  The report of this examination dated in July 2008 reflects that the examiner reviewed or was made aware of the Veteran's relevant prior medical history, recorded his current complaints, and conducted an appropriate examination, to include audiological testing of the Veteran through puretone threshold readings as well as a speech recognition score using the Maryland CNC test.  The Board therefore concludes that this examination report is adequate for rating purposes.  The report of the 2012 audiological examination is also adequate for rating purposes based on the same conclusions.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, regarding VA's duty to assist, available relevant records have been obtained and associated with the claims file.  The RO provided the Veteran appropriate VA examinations, to include examinations in October 2003, May 2006, July 2008, and September 2012.  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined.  The VA examination reports are thorough and include the proper audiological evaluations.  The Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history; the resulting reports provide the data required to appropriately rate the Veteran's hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in the examinations conducted.  The Board acknowledges the Veteran's assertion, as stated in the December 2012 informal hearing presentation, that a higher rating is warranted because of the need for replacement hearing aids and an increase frequency of visits  to the audiologist.  However, the Board notes that the VA examination reports discussed the Veteran's problems hearing others in situations with background noise and difficulty in regular conversation.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination report.  

Moreover, neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  

Relevant law and regulations

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e)(2012).  

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2012).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination for some conditions.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  

In 38 C.F.R. § 3.344(b), doubtful cases are discussed.  If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R. § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b) (2012).  

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2012).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Background

Service connection for bilateral hearing loss has been in effect for many years.  Service connection was initially established upon rating decision in September 1976.  The Veteran's initially assigned noncompensable rating was later increased to 20 percent.  See a February 1991 rating decision.  In March 2004, the 20 percent rating was increased to 40 percent based on an October 2003 audiological evaluation.  

At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
85
85
80
LEFT
35
50
80
85
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The average pure tone decibel loss was 78 in each ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level V in each ear.  This would result in a 20 percent rating when applying the findings to Table VII.  

Review of the record reflects that the RO determined that the Veteran's right and left ear hearing loss on the October 2003 VA examination demonstrated an exceptional pattern of impairment.  As noted earlier, the provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

It is clear that the right ear hearing impairment meets the criteria for an exceptional pattern of impairment pursuant to 38 C.F.R. § 4.86(a) as each of the puretone thresholds at the four specified frequencies is 55 decibels or more.  The left ear does not meet these criteria.  Nor does that ear meet the criteria for an exceptional pattern of impairment pursuant to 38 C.F.R. § 4.86(b).  Thus, the Veteran's right ear Roman numeral designation for hearing impairment may be determined from either Table VI or Table VIA, whichever results in the higher number.  Pursuant to Table VIA, Level VII is revealed in the right ear.  As noted above, the left ear is rated as Level V.  This results in a 30 percent rating under Table VII.  The RO generously granted a rating increase to 40 percent (apparently also rating the left ear as demonstrating an exceptional pattern of impairment).  This increase was promulgated in a March 2004 rating decision.  

In April 2004, the Veteran filed a claim for an increased rating.  

On the VA authorized audiological evaluation in September 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
80
80
75
LEFT
25
45
75
80
85

Speech recognition ability was not provided for either ear.  The average pure tone decibel loss was 75 in the right ear and 71 in the left ear.  

The Board notes that the Veteran's right ear hearing loss thresholds on the September 2004 VA examination demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a).  The puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's Roman numeral designation for hearing impairment for the right ear each ear may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Table VI cannot be applied, however, as a percentage of speech discrimination was not provided.  Pursuant to Table VIA, Level VI is revealed in the right ear.  The left ear does not meet the criteria for an exceptional pattern of impairment.  As in the right ear, no speech discrimination percentage was provided and Table VI cannot be applied.  Rating the left ear pursuant to Table VIA also reveals a puretone threshold of 71 decibels also warranting Level VI impairment.  This incomplete examination, based on the available findings, warrants a 30 percent rating pursuant to Table VII.  

In December 2004, the RO confirmed and continued the 40 percent rating "although recent evidence show[ed] some improvement in the condition," it was not felt that sustained improvement had been definitively established.  

In November 2005, the Veteran again filed for an increased rating.  He submitted statements attesting to his hearing loss by his wife and daughter.  

On the authorized VA audiological evaluation in May 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
75
80
85
80
LEFT
35
55
80
85
85

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 79 percent in the left ear.  The average pure tone decibel loss was 80 in the right ear and 76.25 in the left.  

The Board notes that the Veteran right and left ear hearing loss thresholds on the May 2006 VA examination demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a).  The puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's Roman numeral designation for hearing impairment for each ear may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Pursuant to Table VI, Level VI is revealed in the right ear and Level V is revealed in the left.  This warrants a 20 percent rating.  Pursuant to Table VIA, Level VII is revealed in both ears.  This results in a 40 percent rating under Table VII.  

In a June 2006 rating decision, the RO confirmed and continued the 40 percent rating.  

On the authorized VA audiological evaluation in July 2008, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
70
85
85
80
LEFT
40
55
80
80
85

Speech audiometry revealed speech recognition ability of 62 percent in the right ear and of 88 percent in the left ear.  The average pure tone threshold loss was 80 decibels in the right ear and 75 in the left.  

The Board notes that the Veteran right and left ear hearing loss thresholds on the July 2008 VA examination again demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a).  Accordingly, 38 C.F.R. § 4.86(a) is again applicable, and the Veteran's Roman numeral designation for hearing impairment for each ear may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Pursuant to Table VI, Level VII is revealed for the right ear and Level III is revealed for the left.  This would warrant a 20 percent rating when applied to Table VII.  Pursuant to Table VIA, Level VII is revealed in the right ear and Level VI is revealed in the left.  This results in a 30 percent rating when applied to Table VII.  

In August 2008, it was proposed that the Veteran's hearing loss be reduced from 40 percent to 30 percent, and this was promulgated by rating decision in February 2009.  

The Veteran argued in a March 2009 statement that the results of the audiological examinations did not differ enough to result in the reduction of his disability rating.  He submitted a May 2012 private audiological report.  It is noted that the audiologist noted that the word list used was not the Maryland CNC.  

Additional VA audiological examination was conducted in September 2012 as requested in a remand decision from earlier that year.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
75
80
85
80
LEFT
30
50
80
85
90

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  The average pure tone decibel loss was 80 decibels in the right ear and 76.25 in the left ear.  

It is clear that the right ear hearing impairment meets the criteria for an exceptional pattern of impairment pursuant to 38 C.F.R. § 4.86a as each of the puretone thresholds at the four specified frequencies is 55 decibels or more.  The left ear does not meet these criteria.  Thus, the Veteran's right ear Roman numeral designation for hearing impairment may be determined from either Table VI or Table VIA, whichever results in the higher number.  Pursuant to Table VI, Level VI is revealed for the right ear and Level V is revealed for the left.  This warrants a 20 percent rating when applied to Table VII.  Pursuant to Table VIA, Level VII is revealed in the right ear.  As stated before, the left ear has Level V hearing impairment.  This results in a 30 percent rating when applied to Table VII.  

Analysis

Reduction

At this juncture, the Board must address whether or not the reduction of the evaluation for the Veteran's hearing loss from 40 percent to 30 percent was proper.  

The Board notes that the evidence does not indicate, nor does the Veteran contend, noncompliance with the procedural requirements for rating reductions.  An August 2008 rating decision included a proposal to reduce the evaluation for hearing loss from 40 percent to 30 percent.  The Veteran was notified of this proposed reduction in an August 2008 letter and notified he had 60 days to respond.  The rating decision that decreased the evaluation to zero percent was not issued until February 2009, and the Veteran was notified of this action in a letter dated February 21, 2009.  The effective date of the reduction was not until June 1, 2009.  Therefore, the procedural requirements for a reduction were met, and the Board will now focus on the propriety of the reduction.  See 38 C.F.R. § 3.105(e) (2012).  

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in rating reductions for disabilities that have "stabilized" over a five-year period.  In such cases, the evidence of record at the time of the reduction decision must demonstrate a sustained and material improvement based on the entire record of pertinent medical evidence.  Lehman v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the evidence of record casts a doubtful shadow upon a reduction in the rating decision, then the proposed reduction will be suspended for one to two years until a reexamination is performed; the RO will re-interpret the record in light of the Veteran's entire medical history, with emphasis upon the most recent history.  

Ratings on account of disease subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (2012).  In essence, a rating that has existed for five years or more is considered stable, and may not be reduced on any one examination, unless all the evidence of record establishes that a claimant's condition has undergone sustained material improvement.  38 C.F.R. § 3.344 (2012).  

In this case, the Veteran's 40 percent evaluation had been effective from September 15, 2003, and the reduction was proposed from June 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.  

The Board finds that based on the evidence of record, the reduction in the evaluation of the Veteran's hearing loss from 40 percent to 30 percent was proper.  Although the 10 percent evaluation had been in effect for slightly over five years, the audiometric tests of record show fluctuation over the years.  His bilateral hearing impairment (either one or both ears) sometimes met the criteria for exceptional patterns, but on other occasions they did not.  Specifically, it is noted that when he was granted a 40 percent rating in a 2004 rating decision, his hearing impairment actually warranted a 30 percent rating.  Again, upon examination in 2004, his hearing did not warrant a rating in excess of 30 percent.  On one occasion, (in May 2006) the Veteran's hearing impairment warranted a rating of 40 percent.  The more recent audiological results, in 2008 and 2012, also reflect that the proper rating is 30 percent.  When taken as a whole, the evidence reflects sustained improvement in the Veteran's hearing, and the reduction was proper.  38 C.F.R. § 3.344 (2012).  

In sum, based on the evidence of record at the time of the rating reduction decision, the Board finds that a preponderance of the evidence establishes that the Veteran's bilateral hearing was appropriately reduced, and that the reduction for the previously assigned 40 percent rating by the RO was warranted and supported by the evidence of record.  See Brown, 5 Vet. App. at 421.  

Increased Rating

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.  

With respect to an evaluation in excess of the currently assigned 30 percent, the Board finds that the currently assigned 30 percent evaluation is appropriate.  

As noted above, the Board has determined which Roman numeral designation for hearing impairment (from either Table VI or Table Via) results in the higher numeral.  Based on the findings as detailed above, the July 2008 examination results in a numeric designation of Level VII for the right ear and Level VI for the left.  Application of the values to Table VII shows that a 30 percent rating is warranted.  The results of the September 2012 VA examination result in a numeric designation of Level VII for the right ear and Level V for the left.  Application of the values to Table VII again shows that a 30 percent rating is warranted.  Thus, the record demonstrates that the Veteran's hearing loss disability has not been more than 30 percent disabling during the appellate period.  

The Board reiterates that it is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007) and the Veteran's assertion that a higher rating is warranted because of the need for replacement hearing aids and an increase frequency of visits  to the audiologist.  However, the evidence of record does not indicate that such circumstances, as they may related to the functional effects caused by the Veteran's hearing impairment, afford a basis for awarding the Veteran a higher under the applicable rating criteria.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected hearing impairment.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  

Moreover, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which 
a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

In short, the Board finds that the Veteran's complaints of hearing difficulty, have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board further concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to restoration of a 40 percent evaluation for bilateral hearing loss disability is denied.  

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


